By the Court.

Nisbet, J.
delivering the opinion.
The writ was dismissed in this case,
[1.] First. Because the record furnishes no evidence that there was any notice of the signing of the bill of exceptions. There was notice of the filing of the bill — that is not enough. The Statute requires that the party defendant in error, shall be notified of the signing of the bill of exceptions.
[2.] Second. Because it does not appear, from the record, that the Clerk certified and sent up the transcript and bill, within the time prescribed by law. The certificate is in blank, as to the day of the month, and there is nothing from which the Court can know that it was certified and sent up within time. The certificate must show the date.
Third. Because, in the writ of error, a person was named as a party, different from the true party, as disclosed by the bill and record.
*382[3.] We will not amend, by striking out one party and inserting another. (See Duke vs. Trippe, determined at this term. Supra.)